DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 12 recite inter alia,
“determine a first location of a first retail product of the one or more retail products based on the one or more locations; determine a second location of the first retail product based on the one or more locations;”  Claim 1.

“determining, by the control circuit, a first location of a first retail product of the one or more retail products based on the one or more locations; determining a second location of the first retail product based on the one or more locations;”  Claim 12.

The claims then proceed to determine which of the first and second locations are closer to the user.  The claims therefore require at least two locations, but they indicate that these at least two locations are based on “one or more locations.”  This is indefinite because two locations cannot be determined based on one location.

Claim 4 is a system claim that recites inter alia,
“the product interface is further configured to store additional one or more retail product identifiers based on a retail product that is automatically recommended by the control circuit to the user in accordance with at least one of: the user's prior purchases, the user's preferences, frequency of the user's purchase of one or more particular retail products, and a threshold of time difference between a first purchase and a second purchase of the one or more particular retail products.”

This claim includes recommendations “in accordance with at least one of” a series of alternative or optional limitations only one of which is required in making the recommendation.  It is unclear whether the system is configured to include all of the alternative or optional limitations, though only one may be used in making the recommendation, or if the system is itself potentially configured to include only one of the alternative or optional limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-16, 18-19, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Statler et al. (Pub. No. US 2013/0030915 A1) in view of Frank et al. (Pub. No. US 2016/0170998 A1).
		Statler teaches a system for locating a virtual retail product at a physical retail store and teaches a) a product interface associated with a retail store on a user device configured to, b) receive locations of one or more selected products at retail stores, c) update product locations when the user is within a threshold distance from one of the plurality of retail stores, and d) determine a location of the user in the retail store based on geofence data, but does not explicitly disclose the interface configured to update, at a second time, the updated initial locations when the user is within a second threshold distance from the at least one of the plurality of retail stores; one or more sensors within each of the plurality of retail stores configured to: detect the one or more retail product identifiers associated with one or more retail products that are physically located at the retail store when the one or more retail products are within a threshold sensing distance of the one or more sensors; update, at a third time, the second updated initial locations associated with the retail store in response to the determination of the location of the 
		Frank also teaches a) a product interface associated with a retail store on a user device configured to, b) receive locations of one or more selected products at retail stores, c) update product locations when the user is within a threshold distance from one of the plurality of retail stores, and d) determine a location of the user in the retail store based on geofence data, and further discloses the interface configured to update, at a second time, the updated initial locations when the user is within a second threshold distance from the at least one of the plurality of retail stores; one or more sensors within each of the plurality of retail stores configured to: detect the one or more retail product identifiers associated with one or more retail products that are physically located at the retail store when the one or more retail products are within a threshold sensing distance of the one or more sensors; update, at a third time, the second updated initial locations associated with the retail store in response to the determination of the location of the user in the retail store; determine whether the first location or the second location is closer to the location of the user in the retail store; and in response to the determination that the first location is closer to the location of the user in the retail store, provide the first location to the product interface, wherein the product interface is 
Statler in view of Frank discloses, pertaining to:
Claim 1.  A system for locating a virtual retail product at a physical retail store comprising:
●	a product interface associated with a retail store of the plurality of retail stores and operable on a user electronic device (claim 1; see at least Statler figs. 5-6, ¶¶0048 and 0083 describe the user devices), the product interface configured to:
●	receive one or more selections of one or more virtual products by a user associated with the user electronic device (claim 1; see at least Statler ¶0033 ("a customer may wish to obtain additional information about a product of interest while in a store");		●	store one or more retail product identifiers based on the one or more selections by the user (claim 1; see at least Statler ¶0067 “As depicted at 830, the shopping assistant server 110 may transmit the customer profile identifier, the product identifier, and the customer location to a customer behavior database 808”);		●	receive initial locations of the one or more virtual products at the plurality of retail stores based on the receipt of the one or more selections (claim 1; see at least Statler ¶0081 “generating a product location comprising latitude and longitude coordinates for each product in the store based on the store specific survey and the retailer planograms");		●	update, at a first time, the initial locations when the user is within a first Statler ¶0051 “customers may check-in to the store either by scanning a QR code placed near the entrance or opting in when passing through a geo-fence or perimeter around the store established using GPS coordinates, loyalty account information that may have been previously entered into the system by customers may be used to present relevant offers to the customer as they navigate the store”); and
●	update, at a second time, the updated initial locations when the user is within a second threshold distance from the at least one of the plurality of retail stores (claim 1; see at least Frank ¶0240 “responsive to the first location score being greater than the second location score, the location is recommended to the certain first user in a first manner and the location is recommended to the certain second user in a second manner,” ¶0265 “the notification 537 may be forwarded to a first recipient whose distance from the location is below a distance threshold, and the notification is not forwarded to a second recipient whose distance from the location is above the distance-threshold.  Optionally, the distance-threshold is … utilized by the alert module 184 to determine who to send the notification 537”);
●	one or more sensors within each of the plurality of retail stores (claim 1; see at least Frank abstract, figs. 2b, 3b, 5, 20-21) configured to:
●	detect the one or more retail product identifiers associated with one or more retail products that are physically located at the retail store when the one or more retail products are within a threshold sensing distance of the one or more sensors (claims 1 and 7; see at least Frank ¶1740 “Information about the objects and/or devices in the vicinity of a user may come from various sources. In one example, at e.g., as part of the Internet of Things). In another example, at least some of this information is received by transmitting signals to the environment and detecting response signals (e.g., signals from RFID tags embedded in the objects and/or devices)”); and
●	a control circuit (claim 1; see at least Statler figs. 1, 3, 6, 10; ¶0087 “The various illustrative logics, logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor…”) communicatively coupled to the one or more sensors and the product interface, the control circuit configured to:
●	receive the detected one or more retail product identifiers (claim 1; see at least Statler ¶0010 “retrieving a customer profile and an identifier associated with each of the one or more products”);	●	receive a product location query from the product interface, wherein the product location query is based on the stored one or more retail product identifiers (claim 1; see at least Statler ¶0010 “receiving a request for one or more products; retrieving a customer profile and an identifier associated with each of the one or more products; and generating in-store navigation directions indicating directions to each of the one or more products”);	●	determine a location of the user in the retail store based on geofence data associated with the user electronic device (claim 1; see at least Statler ¶0051 Frank ¶2063 “threshold may be received multiple times, each time, updating its value to a possibly different value that is to be reached by a score”);	●	determine one or more locations of the one or more retail products corresponding to the stored one or more retail product identifiers throughout the retail store based on at least one of the detected one or more retail product identifiers and the third updated initial locations (claim 1; see at least Statler ¶0080 “the shopping assistant server 110 may transmit a navigation information request to location services 806, requesting location information associated with the products on the customer shopping list. The product location information is then returned to the shopping assistant, as depicted at 942. The shopping assistant server 110 may then provide in-store navigation directions to the customer”);	●	determine a first location of a first retail product of the one or more retail products based on the one or more locations (claim 1; see at least Statler ¶0043 “The navigation tools may also be used to provide information to the customer Statler ¶0049 “The customer services layer 420 may also provide services related to product sizing, such as, determining if a requested size is available, whether other locations have the correct size”);	●	determine whether the first location or the second location is closer to the location of the user in the retail store (claim 1; see at least Frank ¶1042 “The positions of descriptors overlaid on the map are typically near the positions on the map of the locations to which the descriptors correspond. In one embodiment, a descriptor corresponding to the first location is located on the map at a position that is closer to a position on the map that corresponds to the first location than it is to a position on the map that corresponds to the second location”); and
●	in response to the determination that the first location is closer to the location of the user in the retail store, provide the first location to the product interface, wherein the product interface is further configured to show on a display device of the user electronic device the first location of the first retail product to enable the user to locate the first retail product that is closest to the user when the user is at the retail store (claim 1; see at least Frank ¶0411 “the value of the threshold of a user is proportional to the distance of the user from the store. For example, the value of the threshold increases as the distance of the user from the store increases. This may reflect the fact that a user is inclined to travel a 

Claim 2.  The system of claim 1, wherein the control circuit is further configured to provide the second location to the product interface, and wherein the product interface is further configured to show on the display device the second location of the first retail product to show the user a next closest location of the first retail product to the user (claims 2 and 13; see at least Statler ¶0068 “the availability information may indicate that the requested product is available in store, or if not available in store, may provide alternative locations where the product is available”).Claim 3.  The system of claim 1, wherein the control circuit is further configured to: 
●	determine whether the first retail product or a second retail product of the one or more retail products is a retail product that offers a greater discount (claims 3 and 14; see at least Frank ¶0398 “FIG. 11b, illustrated a different scenario, in which throughout the day, none of the scores 545 for the store 544 reach the threshold 541. Thus, no alerts regarding a sale at the store 544 are generated that day. There are various reasons why the scores 545 are lower than the scores 542 and do not lead to generating alert. One reason may be that the sale at the store 544 (10% off) is simply not as good as the sale at the store 540 (which offers 50% off)”); and
●	in response to the determination that the second retail product is the retail product that offers the greater discount, cause the product interface to display a third location of the second retail product based on the one or more locations by providing to the product Frank ¶0411 “the value of the threshold of a user is proportional to the distance of the user from the store. For example, the value of the threshold increases as the distance of the user from the store increases. This may reflect the fact that a user is inclined to travel a long distance only if a sale at the store is very exciting, but will consider going to a store with a less exciting sale, if that store is nearby”).Claim 4.  The system of claim 1, wherein, in storing the stored one or more retail product identifiers, the product interface is further configured to store additional one or more retail product identifiers based on a retail product that is automatically recommended by the control circuit to the user in accordance with at least one of: the user's prior purchases, the user's preferences, frequency of the user's purchase of one or more particular retail products, and a threshold of time difference between a first purchase and a second purchase of the one or more particular retail products (claims 4 and 15; see at least Statler ¶0046-0047 “retailers/manufacturers may wish to provide offers / recommendations to customers based on various factors. Offer / recommendations may be targeted based on buying patterns, behaviors in-store, and/or other profile information of a customer. For example, if a customer has repeatedly requested information about products in a particular product category, but has not purchased such a product, the system may provide an incentive to the customer to purchase a product from that category via recommend/offer services based on etc.”  Please note: The phrase "at least one of" recites alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).Claim 5.  The system of claim 1, wherein the control circuit is further configured to: 
●	determine whether the first retail product or a second retail product of the one or more retail products is a retail product most frequently bought by the user (claims 5 and 16; see at least Statler ¶0067 “'The profile stored by customer behavior database 807 may include information such as size preferences, brand affinities, shopping frequency”); and
●	in response to the determination that the second retail product is the retail product most frequently bought by the user, provide to the product interface a third location of Frank ¶0310 “a profile of a user, such as a profile from among the profiles 504, may include information that describes one or more of the following: the age of the user, the gender of the user, a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user, an indication of a content item consumed by the user, information indicative of spending and/or traveling habits of the user”).Claim 7.  The system of claim 1, wherein, in the detection of the detected one or more retail product identifiers, the one or more sensors is further configured to read the one or more retail product identifiers associated with the one or more retail products at the retail store whenever the one or more retail product identifiers are within the threshold sensing distance of the one or more sensors (claims 1 and 7; see at least Frank ¶1740 “Information about the objects and/or devices in the vicinity of a user may come from various sources. In one example, at least some of this information is provided actively by objects and/or devices that transmit information identifying their presence. For example, the objects or devices may transmit information via Wi-Fi or Bluetooth signals. … may be connected via the Internet (e.g., as part of the Internet of Things). In another example, at least some of this information is received by transmitting signals to the e.g., signals from RFID tags embedded in the objects and/or devices)), and wherein the control circuit is further configured to: 
●	initiate association of the one or more retail product identifiers with at least one of: the one or more retail products, location of where in the retail store the one or more sensors read the one or more retail product identifiers, and a time the one or more sensors read the one or more retail product identifiers (claims 7 and 18; see at least Statler ¶0047 “Technology integration layer 430 may also provide one or more peer-to-peer sharing tools, which may, for example, enable a customer to scan or communication with a peer device near a product of interest to obtain additional information about the product directly from the peer device," ¶0067 “customer behavior database 808 may be a part of a customer evaluator 1100, shown in FIG. 11, which includes product profiles 1104, e.g. including parameters that define or characterize the respective product, customer profiles 1106, e.g. including parameters that define the customer, the customer buying habits or priority (e.g. buying power), etc., and a recommendation determination algorithm 1102 for determining products to be recommended to a customer based on a correlation of one or more parameters of customer profile 1106 with one or more parameters of one or more product profiles 1104”); and 
●	trigger a database that is communicatively coupled to the control circuit to store the association (claims 7 and 18; see at least Statler ¶0067).Claim 8.  The system of claim 1, wherein the control circuit is further configured to: 
Statler ¶0064 “certain customer interactions, such as an inquiry about a product, a movement to a location associated with a product, a purchase of a product, etc., may be characterized as payable events, and thus the payments to the operator of shopping assistant server 110 may be according to some function or rule based on the occurrence of such payable events”); and 
●	in response to the notification that the user bought the first retail product, make available to the user a virtual representation of the first retail product to enable the user to customize the virtual representation of the first retail product (claims 8 and 19; see at least Statler ¶0047 “Technology integration layer 430 may provide augmented reality (AR) services, enabling retailers / manufacturers / service providers to provide enhanced product information to customers. For example, AR services may include a live direct or an indirect view of a physical, real-world environment whose elements are augmented by computer-generated sensory input, such as sound or graphics. The elements rendered by the AR services may be submitted by manufactures and stored in the media component of retailer/manufacturer services layer 440 for use in applications created by developers. In an aspect, selected AR services may be integrated into shopping assistant client 132 to provide, for example, additional information about a product, retailer or manufacturer, or to provide incentives, offers, or recommendations, etc. Using AR to render large amounts of product information around the object that the information relates to the customer can navigate that information through slight changes in the orientation of their handset without the need to touch the screen on the handset as they would otherwise be required to do in order to navigate through a screen e.g., for furniture), or on the person (e.g., for clothes)”).

Claim 11.  The system of claim 1, wherein the first retail product is associated with a plurality of items having the same retail product identifiers of the detected one or more retail product identifiers in inventory, wherein a first item of the plurality of items of the first retail product is at the first location, and wherein a second item of the plurality of items of the first retail product is at the second location (claim 11; see at least Statler ¶0049 “customer services layer 420 may provide services related to buying. A buying service may include, for example, options to pay for products via the mobile device, price matching tools, online ordering for products not available in the store, inventory management,” ¶0068 “availability information may indicate that the requested product is available in store, or if not available in store, may provide alternative locations where the product is available”).Claim 12.  A method for locating a virtual retail product at a physical retail store comprising:
Statler ¶0033 ("a customer may wish to obtain additional information about a product of interest while in a store," ¶0081 “generating a product location comprising latitude and longitude coordinates for each product in the store based on the store specific survey and the retailer planograms");●	updating, at a first time by the product interface, the initial locations when a user is within a first threshold distance from at least one of the plurality of retail stores (claim 12; see at least Statler ¶0051 “customers may check-in to the store either by scanning a QR code placed near the entrance or opting in when passing through a geo-fence or perimeter around the store established using GPS coordinates, loyalty account information that may have been previously entered into the system by customers may be used to present relevant offers to the customer as they navigate the store”); and
●	updating, at a second time by the product interface, the updated initial locations when the user is within a second threshold distance from the at least one of the plurality of retail stores (claim 12; see at least Frank ¶0240 “responsive to the first location score being greater than the second location score, the location is recommended to the certain first user in a first manner and the location is recommended to the certain second user in a second manner,” ¶0265 “the notification 537 may be forwarded to a first recipient whose distance from the location is below a distance threshold, and the notification is not forwarded to a second recipient whose distance from the location is 
●	receiving, at a control circuit, one or more retail product identifiers detected by one or more sensors dispersed throughout a retail store of the plurality of retail stores (claim 12; see at least Frank ¶1740 “Information about the objects and/or devices in the vicinity of a user may come from various sources. In one example, at least some of this information is provided actively by objects and/or devices that transmit information identifying their presence. For example, the objects or devices may transmit information via Wi-Fi or Bluetooth signals. … may be connected via the Internet (e.g., as part of the Internet of Things). In another example, at least some of this information is received by transmitting signals to the environment and detecting response signals (e.g., signals from RFID tags embedded in the objects and/or devices)”);●	receiving, at the control circuit, a product location query from the product interface associated with the retail store and operable on a user electronic device of a user, wherein the product location query is based on the one or more retail product identifiers stored by the product interface, and wherein the one or more retail product identifiers stored by the product interface is based on the one or more selections of the one or more virtual products by the user via the product interface (claim 12; see at least Statler ¶0010 “receiving a request for one or more products; retrieving a customer profile and an identifier associated with each of the one or more products; and generating in-store navigation directions indicating directions to each of the one or more products”);●	determining, by the control circuit, a location of the user in the retail store based on geofence data associated with the user electronic device (claim 12; see at least Statler Frank ¶2063 “threshold may be received multiple times, each time, updating its value to a possibly different value that is to be reached by a score”);●	determining, by the control circuit, one or more locations of one or more retail products throughout the retail store based on at least one of the one or more retail product identifiers detected by the one or more sensors and the third updated initial locations (claim 12; see at least Statler ¶0080 “the shopping assistant server 110 may transmit a navigation information request to location services 806, requesting location information associated with the products on the customer shopping list. The product location information is then returned to the shopping assistant, as depicted at 942. The shopping assistant server 110 may then provide in-store navigation directions to the customer” in view of Frank ¶1740 “Information about the objects and/or devices in the vicinity of a user may come from various sources. In one example, at least some of this information is provided actively by objects and/or devices that transmit information identifying their presence. For example, the objects or devices may transmit information via Wi-Fi or Bluetooth signals. … may be connected via the Internet (e.g., as part of the e.g., signals from RFID tags embedded in the objects and/or devices)”);●	determining, by the control circuit, a first location of a first retail product of the one or more retail products based on the one or more locations (claim 12; see at least Statler ¶0043 “The navigation tools may also be used to provide information to the customer about the location of products of interest”);●	determining a second location of the first retail product based on the one or more locations (claim 12; see at least Statler ¶0049 “The customer services layer 420 may also provide services related to product sizing, such as, determining if a requested size is available, whether other locations have the correct size”);●	determining, by the control circuit, whether the first location or the second location is closer to the location of the user in the retail store (claim 12; see at least Frank ¶1042 “The positions of descriptors overlaid on the map are typically near the positions on the map of the locations to which the descriptors correspond. In one embodiment, a descriptor corresponding to the first location is located on the map at a position that is closer to a position on the map that corresponds to the first location than it is to a position on the map that corresponds to the second location”); and 
●	in response to the determination that the first location is closer to the location of the user in the retail store, providing, by the control circuit, the first location to the product interface, wherein the product interface is configured to show on a display device of the user electronic device the first location of the first retail product to enable the user to locate the first retail product that is closest to the user when the user is at the retail store Frank ¶0411 “the value of the threshold of a user is proportional to the distance of the user from the store. For example, the value of the threshold increases as the distance of the user from the store increases. This may reflect the fact that a user is inclined to travel a long distance only if a sale at the store is very exciting, but will consider going to a store with a less exciting sale, if that store is nearby”).Claim 13.  The method of claim 12, further comprising: 
●	providing, by the control circuit, the second location to the product interface (claims 2 and 13; see at least Statler ¶0049 “The customer services layer 420 may also provide services related to product sizing, such as, determining if a requested size is available, whether other locations have the correct size”); and
●	showing, by the product interface, on the display device the second location of the first retail product to show the user a next closest location of the first retail product to the user (claims 2 and 13; see at least Statler ¶0068 “the availability information may indicate that the requested product is available in store, or if not available in store, may provide alternative locations where the product is available”).Claim 14.  The method of claim 12, further comprising: 
●	determining, by the control circuit, whether the first retail product or a second retail product of the one or more retail products is a retail product that offers a greater discount (claims 3 and 14; see at least Frank ¶0398 “FIG. 11b, illustrated a different scenario, in which throughout the day, none of the scores 545 for the store 544 reach the threshold 541. Thus, no alerts regarding a sale at the store 544 are generated that 
●	in response to the determining that the second retail product is the retail product that offers the greater discount, providing, by the control circuit, to the product interface a third location of the second retail product based on the one or more locations, wherein the third location is a location of the second retail product that is closest to the user (claims 3 and 14; see at least Frank ¶0398 “FIG. 11b, illustrated a different scenario, in which throughout the day, none of the scores 545 for the store 544 reach the threshold 541. Thus, no alerts regarding a sale at the store 544 are generated that day. There are various reasons why the scores 545 are lower than the scores 542 and do not lead to generating alert. One reason may be that the sale at the store 544 (10% off) is simply not as good as the sale at the store 540 (which offers 50% off),” ¶0411 “the value of the threshold of a user is proportional to the distance of the user from the store. For example, the value of the threshold increases as the distance of the user from the store increases. This may reflect the fact that a user is inclined to travel a long distance only if a sale at the store is very exciting, but will consider going to a store with a less exciting sale, if that store is nearby”); and 
●	showing, by the product interface, on the display device the third location of the second retail product to enable the user to locate the retail product that offers the greater discount (claims 3 and 14; see at least Frank ¶¶0398, 0411).Claim 15.  The method of claim 12, further comprising storing, by the product interface, Statler ¶0046-0047 “retailers/manufacturers may wish to provide offers / recommendations to customers based on various factors. Offer/recommendations may be targeted based on buying patterns, behaviors in-store, and/or other profile information of a customer. For example, if a customer has repeatedly requested information about products in a particular product category, but has not purchased such a product, the system may provide an incentive to the customer to purchase a product from that category via recommend/offer services based on relevance of that product to the customer based selection .... In an aspect, selected AR services may be integrated into shopping assistant client 132 to provide, for example, additional information about a product, retailer or manufacturer, or to provide incentives, offers, or recommendations, etc.”  Please note: see previous comment concerning alternative or optional limitations.).Claim 16.  The method of claim 12, further comprising: 
●	determining, by the control circuit, whether the first retail product or a second retail product of the one or more retail products is a retail product most frequently bought by the user (claims 5 and 16; see at least Statler ¶0067 “'The profile stored by customer 
●	in response to the determining that the second retail product is the retail product most frequently bought by the user, providing, by the control circuit, to the product interface a third location of the second retail product based on the one or more locations, wherein the third location is a location of the second retail product that is closest to the user (claims 5 and 16; see at least Frank ¶0310 “a profile of a user, such as a profile from among the profiles 504, may include information that describes one or more of the following: the age of the user, the gender of the user, a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user, an indication of a content item consumed by the user, information indicative of spending and/or traveling habits of the user”); and
●	showing, by the product interface, on the display device the third location of the second retail product to enable the user to locate the retail product most frequently bought by the user (claims 5 and 16; see at least Frank ¶¶0310 and 0411).

Claim 18.  The method of claim 12, further comprising:
●	initiating association of the one or more retail product identifiers detected by the one or more sensors with at least one of: the one or more retail products, location of where in the retail store the one or more sensors read the one or more retail product identifiers, and a time the one or more sensors read the one or more retail product identifiers (claims 7 and 18; see at least Statler ¶0047 “Technology integration layer 430 e.g. including parameters that define or characterize the respective product, customer profiles 1106, e.g. including parameters that define the customer, the customer buying habits or priority (e.g. buying power), etc., and a recommendation determination algorithm 1102 for determining products to be recommended to a customer based on a correlation of one or more parameters of customer profile 1106 with one or more parameters of one or more product profiles 1104”); and 
●	triggering a database that is communicatively coupled to the control circuit to store the association (claims 7 and 18; see at least Statler ¶0067).Claim 19.  The method of claim 12, further comprising: 
●	receiving a notification that the user bought the first retail product (claims 8 and 19; see at least Statler ¶0064 “certain customer interactions, such as an inquiry about a product, a movement to a location associated with a product, a purchase of a product, etc., may be characterized as payable events, and thus the payments to the operator of shopping assistant server 110 may be according to some function or rule based on the occurrence of such payable events”); and 
●	in response to the receiving of the notification, making available to the user a virtual representation of the first retail product to enable the user to customize the virtual Statler ¶0047 “Technology integration layer 430 may provide augmented reality (AR) services, enabling retailers / manufacturers / service providers to provide enhanced product information to customers. For example, AR services may include a live direct or an indirect view of a physical, real-world environment whose elements are augmented by computer-generated sensory input, such as sound or graphics. The elements rendered by the AR services may be submitted by manufactures and stored in the media component of retailer/manufacturer services layer 440 for use in applications created by developers. In an aspect, selected AR services may be integrated into shopping assistant client 132 to provide, for example, additional information about a product, retailer or manufacturer, or to provide incentives, offers, or recommendations, etc. Using AR to render large amounts of product information around the object that the information relates to the customer can navigate that information through slight changes in the orientation of their handset without the need to touch the screen on the handset as they would otherwise be required to do in order to navigate through a screen hierarchy or page through the information,” ¶0049 “The customer services layer 420 may also provide services related to product sizing, such as, determining if a requested size is available, whether other locations have the correct size, size/brand comparisons, size comparisons based on previous purchases, fit information. The sizing information may leverage the AR capabilities described above to enable a user to combine images of a product with non-virtual images, such as an image of a room or an image of a person, for example, to see how the product would look in the user's home (e.g., for furniture), or on the person (e.g., for clothes)”).

Claim 21.  The method of claim 12, further comprising, at the product interface: 
●	receiving a plurality of virtual maps associated with the plurality of retail stores in response to the receiving of the initial locations (claim 21; see at least Statler ¶0043 “Navigation tools may provide location information of a customer or a mobile device being used or carried by the customer. In an aspect, such location information may be combined with the planograms/space plans/maps to track the customer's movements throughout a store.  In particular, for example, in-store navigation methods may be provided that leverage global positioning system (GPS) or other satellite and/or terrestrial location information provided by a customer's mobile device working in conjunctions with in-store location points, which may be obtained, for example, from planograms combined with space maps or store maps, to pinpoint a customer's location. The navigation tools may also be used to provide information to the customer about the location of products of interest”); and 
●	showing on the display device the first location of the first retail product via at least one of: a listing of the first location and a diagrammatic indication of the first location on a virtual map of the plurality of virtual maps, wherein the virtual map comprises a retail store floor plan, a planogram, a layout of the retail store, and a map of the retail store (claim 21; see at least Statler ¶0043).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Statler to include the interface configured to update, at a second time, the updated initial locations when the user is within a second threshold distance Frank since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Frank in the method of Statler.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Statler et al. (Pub. No. US 2013/0030915 A1) in view of Frank et al. (Pub. No. US 2016/0170998 A1) as applied to claims 1 and 12 above, and further in view of YU et al. (Pub. No. US 2017/0098197 A1).
		Statler in view of Frank teaches all of the above as noted in the rejection under 35 USC 103, and teaches making product purchase recommendations, but does not explicitly disclose a system wherein the control circuit is further configured to: determine whether the first retail product or a second retail product of the one or more retail products is a retail product that the user has not bought within a threshold of time; and in response to the determination that the second retail product is the retail product that the user has not bought within the threshold of time, provide to the product interface a third location of the second retail product based on the one or more locations, wherein the third location is a location of the second retail product that is closest to the user, and 
		Yu also teaches a) a product interface associated with a retail location on a user device configured to, b) receive locations of one or more selected retail locations, c) update locations when the user is within a threshold distance, d) determine location of the user within threshold distances, and e) making product purchase recommendations, and Yu further discloses, pertaining to:

Claim 6.  The system of claim 1, wherein the control circuit is further configured to: 
●	determine whether the first retail product or a second retail product of the one or more retail products is a retail product that the user has not bought within a threshold of time (claims 6 and 17; see at least Yu ¶0105 “Purchase history data: price, quantity, quality, date of purchase, frequency,” ¶0285 “The historical data is also used to identify a range of dates that a user is tolerant to making a purchase. For example, holiday dates and special occasion dates are compared against the dates of past purchases made by Mike. If a date of a past purchase approximately coincides with a date of a special occasion or holiday (e.g. on the same day or within a few days from each other), then a tolerance rule is created that allows automatic purchases to be made for the user during future instances of the same identified special occasion or holiday,” ¶0361 “The data processing includes defining the set of automated actions that may be carried out by the system, conditional on satisfying user thresholds, internal constraints, legal constraints, external constraints, etc. The data processing also includes identifying, 
●	in response to the determination that the second retail product is the retail product that the user has not bought within the threshold of time, provide to the product interface a third location of the second retail product based on the one or more locations, wherein the third location is a location of the second retail product that is closest to the user, and wherein the product interface is further configured to show on the display device the third location of the second retail product to enable the user to locate the retail product that the user has not bought within the threshold of time (claims 6 and 17; see at least Yu ¶¶0285, 0340 “Tolerances from the user's perspective are also automatically computed. These tolerances may include the maximum distance the user wishes to travel, the times during which the user wishes to travel, the maximum and the minimum speeds at which the user wishes to travel, and the locations or roads/highways that the user wishes to travel,” ¶0361).

Claim 17.  The method of claim 12, further comprising: 
●	determining, by the control circuit, whether the first retail product or a second retail product of the one or more retail products is a retail product that the user has not bought within a threshold of time (claims 6 and 17; see at least Yu ¶¶0105, 0285, 0361); and 
●	in response to the determining that the second retail product is the retail product that the user has not bought within the threshold of time, providing, by the control circuit, to the product interface a third location of the second retail product based on the one or Yu ¶¶0285, 0340, 0361); 	and 
●	showing, by the product interface, on the display device the third location of the second retail product to enable the user to locate the retail product that the user has not bought within the threshold of time (claims 6 and 17; see at least Yu ¶¶0285, 0340, 0361).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Statler in view of Frank to include a system wherein the control circuit is further configured to: determine whether the first retail product or a second retail product of the one or more retail products is a retail product that the user has not bought within a threshold of time; and in response to the determination that the second retail product is the retail product that the user has not bought within the threshold of time, provide to the product interface a third location of the second retail product based on the one or more locations, wherein the third location is a location of the second retail product that is closest to the user, and wherein the product interface is further configured to show on the display device the third location of the second retail product to enable the user to locate the retail product that the user has not bought within the threshold of time, as taught by Yu since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Yu in the method of Statler in view of Frank.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Statler et al. (Pub. No. US 2013/0030915 A1) in view of Frank et al. (Pub. No. US 2016/0170998 A1) as applied to claims 8 and 19 above, and further in view of Volodin et al. (Pub. No. US 2014/0380229 A1).
		Statler in view of Frank teaches all of the above as noted in the rejections under 35 USC 103 and further teaches a virtual presentation of a product, but does not explicitly disclose wherein the product interface is further configured to: access the virtual representation of the first retail product; receive a modification to the virtual Volodin also teaches a) a product purchasing interface, b) virtual product representations, c) product recommendations, and d) a product retailer interface on the user device, and Volodin also teaches, pertaining to:
Claim 9.  The system of claim 8, wherein the product interface is further configured to: 
●	access the virtual representation of the first retail product (claims 9 and 20; see at least Volodin ¶0005 “The user interface includes a container containing a visual representation of the design displayed on an electronic display”);	●	receive a modification to the virtual representation of the first retail product based on one or more user customized changes to the virtual representation (claims 9 and 20; see at least Volodin ¶0019 “For an improved user experience, a visual representation of the current product design is displayed simultaneously with the form so that as the user enters text or image information into the form field input boxes, the corresponding elements in the visual representation of the current product design are updated to match the field content or style modifications”); and 
●	provide a retail order associated with the user to the control circuit, wherein the retail order comprises a purchase order of a modified first retail product, and wherein the modified first retail product is based on at least the modified virtual representation of the first retail product (claims 9 and 20; see at least Volodin ¶0076 “Any number of 
Claim 20.  The method of claim 19, further comprising: 
●	accessing, by the product interface, the virtual representation of the first retail product (claims 9 and 20; see at least Volodin ¶0005);	●	receiving, by the product interface, a modification to the virtual representation of the first retail product based on one or more user customized changes to the virtual representation (claims 9 and 20; see at least Volodin ¶0019); and 
●	providing, by the product interface, a retail order associated with the user to the control circuit, wherein the retail order comprises a purchase order of a modified first retail product, and wherein the modified first retail product is based on at least the modified virtual representation of the first retail product (claims 9 and 20; see at least Volodin ¶¶0019 and 0076).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Statler in view of Frank to include wherein the product interface is further configured to: access the virtual representation of the first retail product; receive a modification to the virtual representation of the first retail product based on one or more user customized changes to the virtual representation; and provide a retail order associated with the user to the control circuit, wherein the retail order comprises a Volodin since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Volodin in the method of Statler in view of Frank.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Statler et al. (Pub. No. US 2013/0030915 A1) in view of Frank et al. (Pub. No. US 2016/0170998 A1) as applied to claim 1 above, and further in view of GANICK et al. (Pub. No. US 2014/0280316 A1).		Statler in view of Frank teaches all of the above as noted but does not explicitly disclose wherein at least one of the first location and the second location corresponds to a particular location in the retail store that is not a store assigned location to find the first retail product.  Ganick also teaches a) a product interface associated with a retail store on a user device, b) location based searching of one or more selected products at retail stores, c) updating product locations, and d) determine a location of the user in the retail store, and Ganick further discloses, pertaining to:
Claim 10.  The system of claim 1, wherein at least one of the first location and the second location corresponds to a particular location in the retail store that is not a store assigned location to find the first retail product (claim 10; see at least Ganick ¶0156 “user-provided 1104 product locations”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Statler in view of Frank to include wherein at least one of the first location and the second location corresponds to a particular location in the retail store that is not a store assigned location to find the first retail product, as taught by Ganick since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Ganick in the method of Statler in view of Frank.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Li et al., Pub. No. US 2014/0207615 A1: teaches one item search and locate feature with customer aid based on customer location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        March 26, 2021